DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 9, the recitation “the sealing seat” should read –the respective sealing seat--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US3012583 (“Goff”) in view of US3495623 (“Danfoss”).
Regarding claim 12, Goff discloses a valve having: a drive (see specification col. 3, lines 70-74); a plunger (32) connected to the drive; and two closing bodies (22 and 23) connected to the plunger and movable by the plunger such that the two closing bodies are movable into abutment against respective sealing seats (18 and 19) or away from the respective sealing seats, wherein the two closing bodies are arranged fixedly on a sleeve (“U”), and the sleeve is slidable (via passage “R”) onto the plunger and connected fixedly (fixed between detent grooves 35) to the plunger (via snap rings 37 and 38), the valve made by a method comprising: 
welding (“Preferably, the lower disk 23 is permanently united to the sleeve or spacer U, for example, by welding”; see specification col. 3, lines 58-60) at least one (23) of the two closing bodies to the sleeve (“U”); 
sliding the sleeve (“U”) onto the plunger (“stem” 32) until the at least one of the two closing bodies bears against the sealing seat (see specification col. 4, lines 8-11); and subsequently 
connecting (via threaded engagement between threads of disk 22 and sleeve “U”; see specification col. 4, lines 13-22) the other (22) of the two closing bodies to the sleeve and connecting the sleeve to the plunger (via engagement between snap rings 37 and 38 within detent grooves 35 of stem 32; see specification col. 4, lines 30-33).  
Goff discloses the method wherein connecting the other of the two closing bodies to the sleeve is done by means of a threaded connection.  Goff does not disclose connecting by means of welding the other of the two closing bodies to the sleeve.
Danfoss teaches (see specification col. 4, lines 4-14) connecting a sleeve (11), having an integral first closing body (9), to a second closing body (12) by means of welding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goff by welding the other, or second, closing body to the sleeve, as taught by Danfoss, so as to fix the distance between the two closing bodies, thereby preventing unwanted movement therebetween.

Response to Arguments
Regarding claim 12, Applicant’s amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding the previous prior art combination(s) is/are moot.
With regards to claims 13 and 14, Applicant’s current amendments overcome the closest prior art and are now allowable, but objected as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 13 and 14, the closest prior art (Goff, see Office action above) discloses the sleeve being loosely fixed, or connected, to the plunger by means of snap rings between two detent grooves defined in the plunger, or stem, which allow small movement therebetween to compensate for differences in thermal expansion of different materials; however, the closest prior art does not disclose or render obvious the connection of the sleeve to the plunger by welding or by the sleeve being pressed together with the plunger, in combination with the remainder limitations of the claim and base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753